Motion Granted and Order filed September 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00509-CV
                                   ____________

       IN THE INTEREST OF C.F., JR., K.F. AND C.F., CHILDREN


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237456

                                       ORDER
      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The brief of appellant R.M.,
the mother, was due July 30, 2018, but was not filed. Because this court was unaware
whether appellant, who is not represented by counsel, is indigent and entitled to
appointed counsel, we abated the appeal on July 31, 2018, and directed the trial court
to conduct a hearing and make findings of fact regarding appellant’s entitlement to
and/or desire for appointed counsel.

      The trial court conducted a hearing and made written findings of fact that were
filed with this court in a supplemental clerk’s record on August 7, 2018. The trial
court found (1) appellant desires to continue this appeal, and (2) appellant does not
want a court-appointed lawyer to represent her in this appeal; she told the trial court
she “will hire her own attorney or complete it herself.”

      On August 13, 2018, appellant filed a motion for an extension of time until
October 31, 2018, to file her brief. We granted the motion in part until August 27,
2018. We noted no further extensions would be granted.

      Just before we issued our ruling, the court reporter filed an additional 25
volumes of reporter’s record.

      No brief has been filed. Instead, on August 28, 2018, appellant filed another
motion for an extension of time, but she did not specify the amount of time requested.
She stated, “A[n] attorney agency is assisting me with filing a brief. We are almost
complete.”

      Our previous ruling setting appellant’s brief due on August 27, 2018, did not
take into account the extensive supplemental reporter’s record. Appellant has not
suggested her need for an extension is based on the lengthy record. However, in the
interest of justice, we GRANT appellant’s motion for another extension until
September 24, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.

      If appellant does not file a brief by September 24, 2018, we will dismiss this
appeal for lack of prosecution. Tex. R. App. P. 38.8(a)(1) (allowing dismissal of civil
appeal for want of prosecution if appellant does not file brief); Tex. R. App. P.
42.3(b) (allowing dismissal of civil case for want of prosecution).

                                   PER CURIAM




                                          2